Title: Notes on a Cabinet Meeting, 27 November 1807
From: Jefferson, Thomas
To: 


                        
                        
                     
                        Nov. 27. 
                        present all. Govr. Hull writes from Detroit Nov. 8. that he has called on the Govr. of Ohio for
                            500. militia infantry & a co. of horse, in consequence of a collection of Indns. kept at Amherstbg & other
                            indications of war. Genl Dearborne having before directed Hull to strengthen his garrison (of 50. regulars) by calling
                            into service 3. cos. of Militia of the place, thot it wd. be sufft. if we ordered 3. or 4. Cos. more from Ohio.
                            the other gentlemen thot we had better let Hull’s call take it’s course, being attentive the moment we recieve
                            intelligence from England, to modify it accordly.
                     
                     
                        
                        Agreed that an order shall be inclosed to Govr. Claiborne to remove by military force intruders on the Batture under the act of the last session of Congres.
                     
                     
                        
                        Information being recieved that great numbers of intruders have set down on the lands lately obtained from the Chickasaws & Cherokees, & particularly within the Yazoo tract, & some also within the Cherokee lines the Secretary at war is to give immediate orders for removing them by military force.
                     
                  
                        
                    